Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,11-14,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al (“Faaborg” US 2017/0038837) in view of Wigdor (“Wigdor”, US 2011/0119216 ) in view of White et al (“White”,“Visual Hints for Tangible Gestures in Augmented Reality”).

As per claim 1, Faaborg teaches a VR device comprising a controller configured to: 
present a Virtual Reality space comprising at least one virtual object being associated with executing an action associated with said virtual object  ([0028]  In general, the system 100 may provide the 3D VR environment and VR content for a user to access, view, and interact with using the methods, components, and techniques described herein.  In particular, system 100 can provide the user with options for accessing the content, virtual objects, and VR controls using eye gaze and/or movements within the VR environment. For example, when the user hovers into a target presented in the VR environment, the system 100 can detect the movement and display a number of selectable areas within the VR environment (e.g., targets) that the user can pass through to trigger immediate or near immediate action (e.g., functionality)); 
determine that the virtual object is in a Line Of View (LOV) ([0054] In a non-limiting example, when a user hovers near a target (e.g., spark), the gaze tracking module 112 or the movement tracking module 114 can detect the hover (whether by eye gaze or virtual movement incited by the user) wherein eye gaze is interpreted as line of view. See also [0047] wherein tracking or monitoring where/which direction the user is looking. ); and 
providing a graphical marking of the virtual object ([0051] When providing sparks to a user for selection, the VR application can provide visual or sound-based indications highlighting the spark control to draw the attention of a user.  Similarly, visual or sound-based indications can be provided when a spark is activated by the user.  Visual indications can include, but are not limited to glowing, flashing, outlining, highlighting, texturizing, raising, lowering, color changing, dimming portions while brightening other portions, and brightening portions, while dimming other portions, or 
Faaborg fails to distinctly point out a gesture to execute the action corresponding to an object or wherein the graphical marking includes an indication of the associated gesture.
However, Wigdor teaches wherein the graphical marking includes an indication of the associated gesture, wherein the graphical marking of the a gesture to execute the action corresponding to an object and providing a graphical marking of the object, wherein the graphical marking includes an indication of the associated gesture ([0026] If a correspondence is drawn between the user-input hover and the recognized posture, a predictive input cue may be presented on the display by a natural input trainer (e.g., natural input trainer 20 of FIG. 1), as shown at t2 of FIG. 2.  The predictive input cue may include a graphical representation 216 of a proposed user-input action gesture that is executable in the functionally-active region (e.g., on the display surface). See also [0027]-[0028] For example, alternate or additional icons may be provided, shading and/or coloring techniques may be used to enhance the graphical depiction, etc. Furthermore, audio content may be used to supplement the graphical representation.))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Wigdor with the device of Faaborg. Motivation to do so would have been to provide the user with real time training and help the user perform a desired action gesture. When combined with the dwell time 
Faaborg fails to distinctly point out a virtual reality space wherein said Virtual Reality space relates to augmented reality or mixed reality. 
However, White teaches wherein said Virtual Reality space relates to augmented reality or mixed reality (Abstract, Augmented reality system);
Wherein the graphical marking includes an indication of the associated gesture, wherein the morphing is animated, whereby the indication of the associated gesture is shown as morphing of the graphical marking into the indication of the associated gesture, thereby replacing the graphical marking with the indication of the associated gesture (Abstract, Visual hints which are graphical representations in AR of potential actions and their consequences in the augmented physical world. 3.2 Ghosted hints or animated hints, Animated extension of the tangible object can all provide information about the gesture. See Figures 2c).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of White with the device of Faaborg-Wigdor. Motivation to do so would have been to provide the user with animating help which can improve learning under certain conditions. 


As per claim 3, Faaborg teaches the VR device according to claim 1, wherein said controller is further configured to provide determine that a virtual object is in a Line Of View of the virtual object falls within an angle of the Line Of View ([0088] 

As per claim 4, Wigdor teaches the VR device according to claim 1, wherein said controller is further configured to provide a see-through view of a tracked object said see-through view being included in the graphical marking of the virtual object ([0027] Such graphical representations provide the user with a graphical tutorial of a user-input action gesture.  In some examples, the graphical representation may be at least partially transparent so as not to fully obstruct other objects presented on the display.)

As per claim 5, Wigdor teaches the VR device according to claim 4, wherein said controller is further configured to overlay the indication of the gesture with the see- through view ([0027] Such graphical representations provide the user with a graphical tutorial of a user-input action gesture.  In some examples, the graphical representation may be at least partially transparent so as not to fully obstruct other objects presented on the display.).

As per claim 6, Wigdor teaches the VR device according to preceding claim 4, wherein said controller is further configured to provide said see-though view as a graphical representation of the virtual object in the Line Of View (LOV)  ([0027] Such graphical representations provide the user with a graphical tutorial of a user-input 

As per claim 7, Wigdor teaches the VR device according to claim 1, wherein said controller is further configured to provide said indication of said gesture at a side of the marking (Figure 2).


As per claim 11, Faaborg teaches the VR device according to claim 1, wherein said VR device is configured to be attached to a VR display device ([0041] In some implementations, the mobile device 102 can be placed and/or located within the HMD device 106.  The mobile device 102 can include a display device that can be used as the screen for the HMD device 106.  The mobile device 102 can include hardware and/or software for executing the VR application 110.)

As per claim 12, Faaborg teaches the VR device according to claim 11, wherein said VR display device is a smartphone ([0038] The client devices may include a mobile device, an electronic tablet, a laptop, a camera, VR glasses, or other such electronic device that may be used to access VR content.)

said VR device is a smartphone ([0038] The client devices may include a mobile device, an electronic tablet, a laptop, a camera, VR glasses, or other such electronic device that may be used to access VR content.)

As per claim 14, Faaborg teaches the VR device according to claim 1, wherein said VR device comprises Virtual Reality glasses or Augmented Reality glasses  ([0038] The client devices may include a mobile device, an electronic tablet, a laptop, a camera, VR glasses, or other such electronic device that may be used to access VR content. See also [0040].)


Claim 16 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al (“Faaborg” US 2017/0038837) in view of Wigdor (“Wigdor”, US 2011/0119216 ) in view of White et al (“White”,“Visual Hints for Tangible Gestures in Augmented Reality”) in view of Glazer et al (“Glazer”, US 2017/0272838).

said VR device further comprising a camera, wherein said controller is further configured to activate the camera in response to determining that a virtual object is in the Line Of View (LOV) (Figure 6, In case of identifying gazing towards predefined direction, stream the video from the camera device to the HMD. See also Figure 7 for recognizing gesture via video stream from camera).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Glazer with the device of Faaborg-Wigdor-White. Motivation to do so would have been to saving processing power by only capturing video when expecting a gesture thereby reducing power consumption and extending user’s experience. 




Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al (“Faaborg” US 2017/0038837) in view of Wigdor (“Wigdor”, US 2011/0119216 ) in view of White et al (“White”,“Visual Hints for Tangible Gestures in Augmented Reality”) in view of Zhou et al (“Zhou”, US 9223415)

As per claim 9, Faaborg-Wigdor-White fail to distinctly point out adapting a resolution of a camera based on the type of associated gesture. 
However, Zhou teaches the VR device according to claim 1, where the VR device further comprises a camera, wherein said controller is further configured to determine a type of the associated gesture and adapt a resolution of said camera based on the type of the associated gesture (Column 11 lines 29-54, Similarly, if a user goes between broad gestures (such as swipes of a hand) and fine gestures (such as drawing letters with a fingertip), the resolution and/or selection of cameras might need to be adjusted accordingly.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Zhou with the device of Faaborg-Wigdor-White. Motivation to do so would have been to improve device performance by adapting the camera in order to saving processing power and extending battery life. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al (“Faaborg” US 2017/0038837) in view of Wigdor (“Wigdor”, US 2011/0119216 ) in view of White et al (“White”,“Visual Hints for Tangible Gestures in Augmented Reality”)  in view of  Marchenko et al (“Marchenko”, US 2018/0329501)



However, Marchenko teaches the VR device according to claim 1, where the VR device further comprises a camera, wherein said controller is further configured to determine a type of the associated gesture, wherein said controller is further configured to adapt a frame rate of said camera based on the type of the associated gesture ([0098] A full performance mode as one of the modes performed by the electronic device may be a mode changed from the extended mode, if the gesture intended by the movement of object in the extended mode is identified as a complex gesture type.  The full performance mode may be a mode that sensors required for detecting the complex gesture are set.  For example, in order to detect the complex gesture, the depth sensor can be set to operate with a frame rate of a high value and the IR sensor can be set to emit an IR light having a high illumination value.  As an embodiment, the maximum frame rate can be 30 fps.  Further, in the full performance mode, the color camera can be deactivated and only the depth camera can be set to operate.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Marchenko with the device of Faaborg-Wigdor-White. Motivation to do so would have been to improve device performance by adapting the camera in order to saving processing power and extending battery life. 


Response to Arguments

Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.

Applicant argues:
Applicant argues that a skilled person would not seek guidance at Wigdor when starting in Faaborg, considering Wigdor is not related to augmented reality or mixed reality.

The Examiner disagrees:
In response to applicant's argument that Faaborg and Wigdor are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Faaborg and Wigdor are in the same field of endeavor, namely both references solve the problem of triggering graphical by way on intentional actions. The newly cited reference White is also in the same field of endeavor attempting to solve the particular problem as is Applicant. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.